Citation Nr: 1414438	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-15 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 2009 for the grant of service connection for mycosis fungoides.

2.  Entitlement to an increased rating for parapsoriasis, currently evaluated as 50 percent disabling. 

3.  Entitlement to an initial rating in excess of 50 percent disabling for anxiety disorder associated with chronic parapsoriasis.

4.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU) prior to January 8, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) from January 2007, August 2007, and April 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  The Veteran's claims (other than mycosis fungoides) were initially adjudicated in January 2007.  The Veteran was notified of this decision in correspondence dated on January 22, 2007.  The RO denied the claims again in an August 2007 rating decision, although, the RO noted that it was based on a claim for an increase which had been received on January 26, 2007.  In December 2007, the RO denied the Veteran's claims again, based on additional evidence which it received in October 2007.  This evidence would still have been received within one year of the January 2007 denial.  The Veteran filed a notice of disagreement in January 2008, stating that he was in disagreement with the August 2007 rating decision; however, this was still within one year of the January 2007 denial.  Thus, the Board has considered that the January 2007 rating decision is on appeal. 

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to an initial rating in excess of 50 percent for anxiety associated with chronic parapsoriasis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 4, 2008 VA clinical record reflects that the Veteran had a new diagnosis of mycosis fungoides. 

2.  VA received the Veteran's claim for entitlement to service connection for mycosis fungoides on January 8, 2009.

3.  The February 4, 2008 VA clinical record can be construed as an informal claim for service connection for mycosis fungoides because the Veteran filed a formal claim within one year.  

4.  An effective date for service connection for mycosis fungoides cannot be earlier than the diagnosis date of February 4, 2008.

5.  The Veteran's parapsoriasis was no longer present as of February 4, 2008 because it had developed into mycosis fungoides, for which the Veteran is separately rated. 

6.  During the rating period on appeal, the Veteran's parapsoriasis was manifested by itchiness and a prickly feeling, was treated with petroleum jelly, and did not cover 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, and did not require the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 4, 2008, but no earlier, for a grant of service connection for mycosis fungoides, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).  

2.  The criteria for a rating in excess of 50 percent for parasporiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7816 (as in effect prior to, and from, October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in November 2006, March 2006, and May 2006.

As the April 2009 rating decision on appeal granted service connection for mycosis fungoides and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2011 statement of the case (SOC) provided notice on the "downstream" issue of an earlier effective date and readjudicated the matter. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes VA clinical records, Social Security Administration (SSA) records, lay statements, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Numerous VA examinations/opinions have been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include clinical examination findings, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Criteria for Parapsoriasis (DC 7816)

DC 7816 provides that psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling. 38 C.F.R. § 4.118.  A 60 percent rating is the maximum rating under DC 7816.

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2013).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p) (2013).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2013).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Earlier effective date for mycosis fungoides

In an April 2009 rating decision, the RO granted service connection for mycosis fungoides with an effective date of January 8, 2009.  In a VA Form 9, dated in May 2009, the Veteran stated that the Portland VA hospital diagnosed him with mycosis fungoides in 2008.  He also stated that in November 2007, he submitted evidence from his medical records which stated that the diagnosis of his skin disability had been changed to mycosis fungoides.  (The Board notes that the evidence reflects that he submitted the evidence in December 2008.)  The Veteran asserted that he had been misdiagnosed since 1979.  The Veteran is service-connected for chronic parapsoriasis effective from September 28, 1990.  The Board acknowledges the Veteran's contention that the original award of service connection for chronic parapsoriasis should have been for mycosis fungoides.  For purposes of completeness, the Board has reviewed the clinical evidence with regard to parapsoriasis and mycosis fungoides.  

As noted above, the effective date of an award will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  In January 2009, the Veteran filed a claim for entitlement to service connection for mycosis fungoides, T-Cell Lymphoma, claimed as secondary to service-connected Chronic Parapsoriasis.  The Veteran was first definitely diagnosed with mycosis fungoides in February 2008.  

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits if the report relates to examination or treatment of a disability for which a claim is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2013).

The Board has considered whether VA clinical records with regard to chronic parapsoriasis could reasonably be construed as an informal claim for mycosis fungoides.

A September 1974 pathological report reflects that the Veteran's skin biopsies were "consistent with, but not diagnostic of mycosis fungoisis."

A December 1974 pathological report reflects that the Veteran's skin biopsies were parakerasosis, rete ridge fusion which is chronic dermatitis which may represent psoriasis in a non-diagnostic form. 

A January 1975 pathological report reflects that a skin biopsy revealed slight hyperkeratosis and parakeratosis.  It was noted that it was not diagnostic for mycosis fungoides.  

In 1976, while in service, the Veteran was air evacuated from Korea for his skin rash and hospitalized at Letterman Army Medical Center, Presidio of San Francisco, California.  The extensive record reflects that the Veteran was initially evaluated by Dermatology and skin biopsy was taken which revealed chronic dermatitis and was non-specific.  Dermatology again evaluated the patient after the lymph node biopsy and it was the feeling of the Chief of Dermatology that the Veteran had peripsoriasis en plaque with "no evidence of mycosis fungoides at this time."

July 1977 pathological reports also reflect that skin biopsies are consistent with parapsoriasis.  

A December 1977 Medical Board Proceedings reflects that the Veteran had a diagnosis of parapsoriasis.  It also reflects that "past skin biopsies were reviewed and the diagnosis of chronic parapsoriasis was made.  No evidence of mycosis fungoides was noted."  It was noted that the Veteran had extensive chronic dermatitis (parapsoriasis en plaque) which had no known etiology.  It further reflects that "[e]valuation of this man would indicate that currently there is no evidence for a diagnosis of mycosis fungoides, although it is well recognized that some of the patients with parapsoriasis en plaque may eventually develop mycosis fungoides.  Because of that possibility, it will be necessary for this man to receive regular annual check-ups for the rest of his life by a dermatologist."

A November 1990 VA examination report reflects that the Veteran had had a skin biopsy years earlier which was negative for mycosis fungoides, but that the Veteran was still concerned about the possibility.  A January 1991 VA dermatology clinical record reflects a recommendation that punch biopsies should be done.  A May 1991 dermatology clinical record reflects an impression of parapsoriasis, with increase in itching.  A June 1991 VA dermatology clinical record reflects that upon examination, the Veteran had no thickening or infiltration of the skin.  The examiner also noted "in view of no particular infiltrative qualities, at this point I did not see a biopsy as particular desirable, but did discuss with the patient the desirability of seeing him with the development of a new and presumable inflammatory lesion; and that we could, in fact, biopsy that area."

A September 1992 VA examination report reflects that the Veteran had a diagnosis of parapsoriasis.  It was noted that he had hyper and hypopigmentation with substantial areas of hyperkeratosis with ichythyotic scale forming.  It was noted that ultraviolet therapy on a regular basis might reduce things, but the prominent need for ongoing care or concern relates to the "potential development of mycosis fungoides and so this patient will need multiple biopsies, follow-up, and should that develop, ultimately electron beam therapy would be recommended."   

An October 1992 Tacoma Laboratory Consultants, Inc. P.S. report reflects that the biopsies are "consistent with the clinical diagnosis of chronic parapsoriasis.  No evidence of mycosis fungoides is present."

An October 27, 1992 Dermatology clinical record reflects, in pertinent part, as follows:

 . .. 4mm biopsy does show chronic parapsoriasis.  There is no evidence of mycosis fungoides at this time.  Suggest that an annual re-evaluation and probably a biopsy should be down every 2-3 years.  He is not thrilled with that but, at this time, accepts it.

A May 1995 VA examination report reflects that the Veteran has a diagnosis of parapsoriasis.  The examiner opined, in pertinent part, as follows:

The diagnosis of parasporiasis includes several possibly unrelated eruptions with relatively similar pathological findings.  One, in particular, parasporiasis en plaque, which may well be the diagnosis in this veteran, sometimes eventuates in mycosis fungoides, which has reasonably been redesignated as T-Cells Lymphoma.  It is this possible eventuality which is of concern in this veteran.  However, since he has already had at least 7 biopsies, a bone marrow examination, and a lymph node biopsy, in the absence of clinical evidence of such a transformation - ulceration, thickening of the skin and/or tumor - further diagnostic efforts would not seem to be indicated at this time.

A June 2006 VA examination report reflects that the clinician opined that there is "no associated systemic or neurological manifestations.  There has not been any evidence of development of cutaneous T-cell lymphoma, though the parapsoriasis is known to sometimes progress to T-cell lymphoma.  At this point, there has not been evidence of progression to that and there is no associated systematic or neurological manifestations. "  The June 2006 diagnosis was parapsoriasis involving two to three 3 percent of the body surface.   

A July 2007 VA examination report reflects the that "with parapsoriasis, an eventual change to a type of cancer of the skin is possible, and the veteran has some concerns about this happening eventually."

The July 2007 VA examiner also opined as follows:
 
This condition is not causing functional or occupational impairment for the veteran, however, it does cause some discomfort for him, but there appears not to have been significant progression, and as mentioned, there is no evidence that it has progressed to mycosis fungoides, but it appears still to be benign parapsoriasis.

A January 2008 VA clinical record reflects that the Veteran was service connected for psoriasis; however, the morphology of the current dermatosis is not consistent with psoriasis.  February 2008 VA clinical records reflect that the Veteran had a constant pin prick sensation all over his body.  A punch biopsy was performed.  The record reflects that a punch biopsy was consistent with mycosis fungoides.  

October 2008 correspondence from Dr. A. B, Dermatology Service, Portland VAMC, reflects that the Veteran is a patient under his care who has been definitely diagnosed with mycosis fungoides, which is a type of cutaneous T cell lymphoma, a rare incurable form of skin cancer.  

A May 2012 VA clinical opinion by an internal medicine doctor reflects the opinion of the clinician as follows:

This veteran has been diagnosed and treated for Mycosis fungoides since 2008.  There appears to be some overlap in the conditions for which the veteran has been rated, and more specifically, it appears that "parapsoriasis" may in fact be early stage mycosis fungoides.  . . .  It appears that early on there was some uncertainty and lack of precision in the dx to the due to the lack of cytogenetic aberrancy and ctylogic abnormalities usually seen with the Szeary cell.  Since that time, the dermatology notes and treatment course clearly are consistent with a [diagnosis] of Mycosis fungoides.  I would therefore state that at this time (and since 2008) the veteran has a single [diagnosis] which explains his [symptoms] and treatment, ie Mycosis Fungoides, and this is the condition for which he should be rated.  

The Board acknowledges the opinion that the Veteran's parapsoriasis may be early stage fungoides, and there may have been some uncertainty in earlier diagnoses.  However, "may" is speculative, and the earlier laboratory results and dermatologist findings are clear and highly probative evidence that the Veteran's parapsoriasis had not yet developed into mycosis fungoides as of at least July 2007. 

Although the Veteran contends that he has had mycosis fungoides since service, the Board finds that the more probative evidence is against such a finding.  The clinical evidence of record reflects that the Veteran had parapsoriasis in service, which can, and eventually did at some point after July 2007, lead to mycosis fungoides.  The Veteran has not been shown to have the experience, training, or education necessary to make a diagnosis as to skin disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of mycosis fungoides, and other skin disabilities .  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The earliest VA diagnosis of mycosis fungoides is February 4, 2008.  The Veteran's January 8, 2009 claim for service connection was within one year of the date the VA February 4, 2008 biopsy.  Thus, under C.F.R. § 3.157(b)(1), the February 4, 2008 treatment record can be accepted as an informal claim for benefits and also as the date of diagnosis.  There is no evidence of record, prior to February 4, 2008 which can reasonably be construed as a claim, informal or formal, for mycosis fungoides.  Regardless, the Veteran was not diagnosed with mycosis fungoides until February 4, 2008, and thus, it would be the later of the dates, and therefore, the earliest effective date.
 
Based on the foregoing, the Board finds that the Veteran should be granted an earlier effective date of February 4, 2008, and no earlier, for the grant of service connection for mycosis fungoides. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Rating parapsoriasis
 
The Veteran is service connected for parapsoriasis evaluated as 50 percent disabling.  In a March 2006 statement, he requested an increased evaluation.  

The Veteran's situation is somewhat unique in that his skin symptoms were originally found to be parapsoriasis; however, over time, the parapsoriasis developed into mycosis fungoides.  Notably, as of February 2008, the Veteran's symptoms have been clinically found to be symptoms of mycosis fungoides and that is the only diagnosed skin disability.  As noted above, he is service connected for mycosis fungoides and he is separately rated for such under DC 7715.  The May 2012 VA clinician opined that the Veteran has a single diagnosis (mycosis fungoides) which explains his symptoms and treatment and should be rated for that disability.  

Thus, as of February 2008, the Veteran is not entitled to a higher rating for parapsoriasis.  As he does not have symptoms of parapsoriasis, he is not entitled to a higher rating for such.  In addition, any increased rating would constitute impermissible pyramiding.

The Board has also considered whether he is entitled to a rating for the period from March 2006 to February 2008, when he had not yet been diagnosed with mycosis fungoides, but finds that he is not.  The Veteran would be entitled to a 60 percent rating if the evidence reflected that he had more than 40 percent of the entire body or more than 40 percent of exposed areas affected or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressant drugs, required during the past 12 month period.   

A June 2006 VA examination report reflects that upon examination, the Veteran's skin "showed numerous small to medium sized plaque, mainly on the trunk, but a few on the extremities, as well."  The Veteran had one 6 cm diameter over the midline of the spine in the sacral area, a 5 cm diameter patch in the right flank and one at the bottom medial edge of the right scapula, a 5 cm diameter patch on the right shoulder over the deltoid area, a 3 cm diameter patch over the right arm and over the left anterior axillary folds in the chest, and a 4 cm patch in the left upper quadrant laterally in the abdomen.  Each of these had fairly well demarcated borders with fine scale and slight hypopigmentation.  He also had some other slightly hypopigmented areas from previous lesions, but they did not involve the face, head, or neck.  They involved nonexposed areas and involved approximately 2 percent of the body surface.  There were fairly widely distributed.  There were no excoriations.  The diagnosis was, in pertinent part as follows:

Parapsoriasis involving 2 %, possibly 3%, body surface area and active lesions.  Nonexposed areas.  And he controls these with applying petroleum jelly 2-3 times per day.  . . .  It appears to be fairly well controlled with the petroleum jelly and not be causing significant functional impairment for him currently, though it does cause some discomfort and cause him to need to apply the petroleum jelly fairly frequency.  He states that the discomfort is not exactly an itch that is not pain, it just feels a little prickly.  But as mentioned, it is helped with the petroleum jelly.

A July 2007 VA examination report reflects that the Veteran's head and face are not affected. There were some symptoms on the legs, but it was noted to be mainly on the truck, the back, the stomach, and the chest.  It was further noted that "[h]ypopigmented patches up to 10 to 15 cm in diameter, but most of them not more than about 8.0 cm in diameter, involving probably 15 to 20 percent of the total body surface area (including very slightly hypopigmented areas from previously active areas) and [less than] five percent exposed body surface area, with hypopigmented patches.  However, there is no evidence of any cancer, no ulcerations or tumor or skin thickening.  This condition is not causing functional or occupational impairment of the veteran, however, it does cause some discomfort for him, but there appears not to have been significant progression . . ." 

In sum, the evidence of record does not support a rating in excess of the current 50 percent based on the size and area of the body affected and the lack of near constant systemic therapy such as corticosteroids or other immunosuppressive drug required during the past 12 months.  The Board has also considered whether there are other skin diagnostic codes which are applicable and which would provide the Veteran with a higher rating, but finds that there is not.  He does not have scars or symptoms of the face, neck or head; thus, DCs 7800, 7801, 7828, 7829, and 7830 are not applicable.  DCs 7802, 7804, and 7823 cannot provide for ratings in excess of 50 percent.  DCs 7806,7815, 7817, 7821, 7822, 7824, 7825, 7826, 7827 require that more than 40 percent of the body be affected, systemic manifestations, certain required therapies, and/or debilitating episodes.  The evidence is against such findings. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Veteran's service-connected skin disability is manifested by a prickly feeling, itching, and burning, without functional limitation.  The Board finds that any symptoms related to the Veteran's parapsoriasis are encompassed in the rating criteria, which allows for compensation based on the area of body affected as well as the treatment required.  There is nothing exceptional or unusual about the Veteran's parapsorasis, which would not be covered by the rating criteria.   In addition, the evidence does not reflect that his parapsoriasis has caused marked interference with employment or frequent periods of hospitalization.  Thus, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER


Entitlement to an effective date of February 4, 2008, and no earlier, for the grant of service connection for mycosis fungoides is granted.

Entitlement to an increased rating for parapsoriasis, currently evaluated as 50 percent disabling, is denied. 


REMAND

Rating anxiety associated with parasporiasis

The Veteran is service connected for anxiety disorder, evaluated as 50 percent disabling effective from March 2006.  

There are extensive clinical records in the claims file; however, the Board finds that another VA examination in which the examiner specifically delineates, if possible, the Veteran's symptoms attributable to his service-connected anxiety associated with chronic parapsoriasis may be useful to the Board in determining an appropriate rating.  This is especially important because many of the clinical records are based on an incorrect factual basis with regard to the Veteran's service and provide unsupported diagnoses, causing the probative value of the entire reports to be in question.  

A June 2006 VA examination report reflects that the Veteran was extremely anxious.  It was noted that the Veteran was currently sharing household tasks with his live-in woman friend, including childcare.  The Veteran reported that he goes to school events with his children and does much of the cleaning and shares cooking and other chores.  The Veteran reported a limited social life except interaction with family members.  He also reported sleep problems, denied ever actively planning suicide, did not indicate a foreshortened future, denied crying spells, but had dysuria at times, and seemed to be somewhat anhedonic.  He was diagnosed with severe anxiety disorder and given a GAF score of 50. 

A June 2007 VA clinical record from Nurse Practitioner (NP) S. Hippe reflects her opinion that the Veteran has posttraumatic stress disorder (PTSD), although she noted that the Veteran did not provide any evidence which directly tied him to traumatic events, and the examiner noted that the Veteran had previously contented that he had amnesia with regard to aspects of his service.  

A July 2007 VA mental disorders report reflect that the Veteran appeared highly anxious at his VA examination.  He denied suicidal or homicidal ideation, intention, or plan, had a dysthymic mood, and had no difficulty communicating with the examiner.  It was noted that the Veteran had been involved in a relationship with a "significant other" for eight years, lived with two children and a woman, attended school although he avoided contacts at school, has no friends, feels close to his children, but has difficulty feeling close to his significant other.  He also reported poor sleep.  He was diagnosed with anxiety.  

An August 2007 VA clinical record reflects that the Veteran reported that, in service, he had been part of a "handpicked" group of 47 military police which was given "assignments" and that causalities were not replaced.  He further reported to NP S. Hippe that only 14 of the 47 "returned home."

Correspondence dated in October 2007 from NP S. Hippe, reflects that she had been treating the Veteran for anxiety since April 2007.  She stated that the Veteran's personal life had been molded by his need to isolate himself from people; he has very limited social contacts, no friends, no leisure activities, and no religious affiliations.  She noted that he is unable to use mass transit and his driving is limited by his anxiety on the road.  However, she also noted that he was able to attend school, and work as an escort for VA. 

An October 2007 record from NP S. Hippe reflects that the Veteran has feelings of emotional numbing since "returning from the war".  Another October 2007 record from her reflects that he feels that he person that he was "during the war" is separate from himself.  

A January 2008 VA nurses note reflects that the Veteran works at VA in escort service.  There were complaints that he had violent tendencies and his ex-girlfriend was refusing to leave his home after the relationship had ended.  He was very anxious and fidgety at the time of admission but friendly and eager to cooperation.  It was noted that the Veteran had PTSD due to Vietnam and that he had possible Agent Orange damage over his entire body.  The January 2008 VA discharge summary reflects a diagnosis of PTSD, and anxiety with a GAF score of 35 on admittance, and 50 on discharge.

January 2008 clinical records reflect that the Veteran's symptoms "are consistent with PTSD but suggest some characterological contribution as well."  They also noted that he felt safe at VA and was afraid he that he would become physical with girlfriend. 

A November 2008 mental health record reflects that the Veteran was having more problems with his sleep, and had a continued diagnosis of PTSD.

A March 2011 record and a March 2012 record reflect a diagnosis of Anxiety/ "Anxiety/PTSD" with no suicidal thoughts or ideation. 

A May 2011 record from Nurse Practitioner D. Dufour reflects her opinion that the Veteran has PTSD contributing to sleep disruption.  

A July 2011 VA record reflects that the Veteran reported daily suicidal ideation. 

A March 2013 VA clinical record reflect that the Veteran had received a 'high risk' suicide status.  It was noted that the Veteran was currently living alone, and volunteered as a VAMC escort.  It was further noted that the Veteran had been admitted from February 18 to 19th for suicide ideation with a reported plan to shoot himself following a series of visits to the emergency room for pain.  He reported low mood and/or anhedonia several days a week for years, poor sleep, poor appetite (although he weighed 211 pounds), endorses chronic daily passive suicide ideation and feelings of hopelessness.  It was noted that he had difficulties with focus/attention due to pain.  The report also reflects that the examiner, Dr. S. Gramann, was of the opinion that the Veteran had combat exposure.  The Veteran was diagnosed with chronic PTSD and mood disorder due to combat trauma and pain.  The examiner stated that the Veteran had daily flashbacks of an explosion, and described staying hyperfocused, on guard, and emotional numbing.  

Additional VA records reflect that the Veteran presented with increased homicidal ideation in the context of medication non-compliance, family dynamic changes, and a friend's suicide.  He would not elaborate to the examiner on his military duties and stated that it was "classified information".  He would also not elaborate on his service-connected disability.

In sum, while undergoing mental health treatment, the Veteran has given the erroneous impression to VA examiners that he served in Vietnam, in combat, and was exposed to Agent Orange causing damage all over his body.  The Board notes that the evidence of record is against a finding that the Veteran ever served in Vietnam, in combat, or was exposed to Agent Orange.  Thus, the Veteran has been less than credible in his treatment, and the Board is unsure of the probative value of the clinical findings with regard to his symptoms.  The Veteran has given the examiners the false impression that his service-connected skin disability may be due to Agent Orange exposure, an explosion, or a burn, which is not supported by the record.  Thus, the examiners may not have an accurate idea of the Veteran's anxiety as it relates to his skin disability.

The Veteran's service personnel records and STRs records note that his entire service was in Korea and in the United States.  In addition, for VA purposes, the Vietnam War ended May 7, 1975; the Veteran's overseas service was in Korea from April 7, 1975 to March 1976.  There is no credible evidence that the Veteran served in a group of handpicked military police officers in which only 14 out of 47 survived missions.

Based on the foregoing, the Board finds that a VA examination is warranted.  The examiner should consider that the Veteran has been less than credible in past mental health treatment.  The examiner should also consider that the Veteran is service-connected for anxiety associated with chronic parapsoriasis, and that symptoms unrelated to this should be dissociated from those anxiety symptoms.  The clinician should also review pertinent clinical records to determine if the Veteran's chronic parapsoriasis causes pain which would account for suicidal ideation, and should cite to any such records regarding pain.

TDIU

In an April 2009 rating decision the RO granted entitlement to service connection for mycosis fungoides and assigned a 100 percent rating, effective from January 8, 2009.  In addition, the rating decision granted entitlement to special monthly compensation (SMC) based on housebound criteria under 38 U.S.C.A. § 1114(s), effective from January 8, 2009.  As to the Veteran's claim for entitlement to TDIU, the Board has considered the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008) that that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an 'additional' disability of 60 percent or more ('housebound' rate). See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's 'well-established' duty to maximize a claimant's benefits).

In this case, however, the Veteran already has been awarded SMC under 38 U.S.C. § 1114(s), effective from January 8, 2009.  Consequently, any potential question concerning the Bradley exception has already been resolved from that date.  In addition, the Board, in the decision below has granted an effective date for the award of service connection for mycosis fungoides from February 4, 2008.  After the RO has assigned a disability rating from that date, and after the inextricably intertwined issue of the Veteran's claim for an increased rating for anxiety is adjudicated, the RO should readjudicate the issue of entitlement to TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent of his service-connected anxiety disorder.  The examiner should consider that the Veteran has been less than credible in prior treatment (e.g. the Veteran did not serve in Vietnam, did not serve in combat, did not serve in a theater of war, there is no competent credible evidence of record that the Veteran witnessed trauma in service or that he was part of a handpicked group of service-members on special assignments of which the majority died, and the Veteran is less than credible that he had Agent Orange exposure, or was injured in an explosion, or a burn.)

The examiner should also consider that the Veteran is service-connected for anxiety associated with chronic parapsoriasis.  If possible, the clinician should separate the effects of the Veteran's service-connected anxiety due to a skin condition from symptoms related to nonservice-connected disabilities.  

The clinician should also review pertinent clinical records to determine if the Veteran's chronic parapsoriasis causes pain which would account for suicidal ideation, and should cite to any such records regarding such pain if pertinent.

The clinician should provide an adequate rationale for the findings.

3.  After undertaking any other action deemed appropriate, readjudicate the issue of entitlement to a rating in excess of 50 percent for anxiety associated with chronic parapsoriasis. 

4.  Assign a disability rating from February 4, 2008 for the grant of service connection for mycosis fungoides.  
5.  Thereafter, readjudicate the issue of entitlement to TDIU. 
6.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


